Judge MARTIN
dissenting.
I must respectfully dissent from the majority opinion. In so doing, I hasten to add that I do not commend or approve the ill-advised and intemperate remarks of the trial court to counsel regardless of whether they were made in the presence or absence of the jurors. It is my belief that attorneys who appear in the trial courts of this state, as well as their clients, are entitled to be treated with the same degree of respect and courtesy as the court is entitled to receive from them. Canon 3A(3) of the North Carolina Code of Judicial Conduct provides: “A judge should be patient, dignified, and courteous to litigants, jurors, witnesses, lawyers, and others with whom he deals in his official capacity, and should require similar conduct of lawyers, and of his staff, court officials, and others subject to his direction and control.” To require any less standard would diminish the public confidence in the integrity and impartiality of our judicial system. Injudicious treatment of litigants or their counsel by judges at any level cannot be condoned.
The question before us on appeal, however, is not whether the remarks of the trial judge were inappropriate; of that there is no room for disagreement. The question is whether the remarks, under all of the circumstances of this case, were prejudicial to the defendant’s cause so as to entitle her to a new trial.
Not every ill-advised expression by the trial judge is of such harmful effect as to require a reversal. The objectionable language must be viewed in light of all the facts and circumstances, “and unless it is apparent that such infraction of the rules might reasonably have had a prejudicial effect on the result of the trial, the error will be considered harmless.”
State v. Holden, 280 N.C. 426, 430, 185 S.E. 2d 889, 892 (1972), quoting State v. Perry, 231 N.C. 467, 471, 57 S.E. 2d 774, 777 (1950).
The court’s unfortunate remarks were made during jury selection on the afternoon of 28 November 1983, during a bench conference regarding jury selection. Unfortunately they were overheard by two jurors. Although the better practice would have been for the court to examine these two jurors separately as to what they had heard and its effect, if any, upon them, the court *33chose instead to permit defense counsel to examine them in the presence of all of the jurors with the result that all of the jurors were made aware of what had been said. Even so, none of the jurors indicated, in response to questioning, that the court’s remarks had prejudiced them against the State or the defendant. The selection of an alternate juror was then completed and the jury was empaneled. The trial resumed on 29 November and concluded on 30 November with a verdict finding the defendant guilty of second degree murder. The transcript does not reveal any instance during the presentation of evidence, the jury arguments or the instructions when the trial judge acted in any manner other than with complete impartiality and courtesy to all participants. At the conclusion of the instructions the court admonished the jurors
not to draw any inference from any ruling that I have made or any inflection in my voice or any expression on my face or any question I have asked a witness or anything else that I may have said or. done during this trial that I have an opinion or have intimated an opinion as to whether any part of the evidence should be believed or disbelieved, as to whether a fact has or has not been proved or as to what your findings ought to be ... .
(Emphasis added.)
Thus, an examination of the record indicates a single occurrence at the initial stage of the trial, rather than “a general tone or trend of hostility or ridicule which has a cumulative effect of prejudice” as was the case in State v. Staley, 292 N.C. 160, 165, 232 S.E. 2d 680, 684 (1977), relied upon by the majority. In Staley, there was repeated interrogation of a witness by the trial judge, repeated failure to rule on objections made by defense counsel, and a heated reprimand of defense counsel by the judge for “speech-making” giving rise to the possibility that, on the totality of the trial record, the jury may have inferred that the trial judge was expressing an opinion. The record in the case sub judice is devoid of such circumstances which might give the impression of “judicial leaning.” Rather, the incident which occurred during jury selection fits more nearly the situation described by Justice Exum when he wrote, in Staley, supra at 162, 232 S.E. 2d at 682, “We recognize that both the trial judge and the lawyer are *34human and that quite heated conversations may ensue with the preservation nonetheless of strict impartiality on the one hand and consistent respect on the other.”
The burden of showing that she has been deprived of a fair trial by remarks of the trial judge is upon the defendant. State v. Greene, 285 N.C. 482, 206 S.E. 2d 229 (1974); State v. Green, 268 N.C. 690, 151 S.E. 2d 606 (1966). The defendant argues, and the majority holds, that prejudice is apparent because the defendant was convicted of the offense with which she was charged. Again, I must disagree. The evidence presented at trial showed that the defendant and the victim, William Corbett, had been living together but that their relationship had deteriorated. On 11 July 1983, Corbett moved his belongings out of the residence and evidently destroyed some of the defendant’s clothes. Upon returning to the residence and finding Corbett’s belongings gone and her clothing damaged, the defendant called a friend, Julia Mosley, to come to the residence. When Mosley arrived, the defendant requested her to drive the defendant to the home of another acquaintance, where the defendant obtained a large kitchen knife, telling the acquaintance that Mosley wanted the knife. Julia Mosley then drove the defendant back to the defendant’s residence. When they arrived, William Corbett was there with Johnny Copeland, cleaning out the garage. The defendant walked up to the decedent and stabbed him. According to Julia Mosley, there was a “tussle,” which she described as an arm being raised; she did not see whose arm it was. Immediately thereafter Corbett ran away, saying that he had been stabbed. Johnny Copeland testified that Corbett was leaning over a trash box when the defendant stabbed him in the ribs. The defendant’s statement to law enforcement officers, offered by the State, was inconsistent, but considered in the light most favorable to her, tended to show that as she walked by Corbett with the knife he asked her what she had in her hand. When she responded that she had a knife and was taking it in the house, Corbett tried to grab her hand and she stabbed him, she thought, in the leg. In fact, Corbett was stabbed through the heart. The defendant offered no evidence. Her counsel advised the Court that, in his opinion, the evidence did not support an instruction on self-defense. The Court submitted second degree murder, voluntary manslaughter (committed during heat of passion) and not guilty as the possible verdicts. The *35jury convicted the defendant of second degree murder. The evidence of passion produced upon adequate provocation was minimal at best, and arose, if at all, only upon the defendant’s statement. The evidence with regard to Corbett’s size and aggressiveness does not provide the “different setting” described by the majority in attempting to distinguish this case from State v. Holden, supra; self-defense was not present.
On this record, there is no reason to believe that another trial would produce a different result more favorable to the defendant. “The bare possibility . . . that an accused may have suffered prejudice from the conduct or language of the judge is not sufficient to overthrow an adverse verdict.” State v. Carter, 233 N.C. 581, 583, 65 S.E. 2d 9, 10-11 (1951). Although the trial judge’s improvident remarks to counsel were error, I do not find them prejudicial.